Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 20, 22 were amended. Claims 2-4, 6-8, 14, 27-28 are canceled. 
Claims 1, 5, 9-13, 15-26 are under consideration.

Information Disclosure Statement
2. Information disclosure statements (IDS) were submitted on 4/6/2022; 5/5/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner as indicated in the Notice of Allowability issued 5/11/2022.

	3. The information disclosure statement (IDS) was also submitted on 8/10/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. (previous objection, withdrawn) Claims 1, 20, 22 were objected to because of informalities:
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Double Patenting
5. (previous rejection, withdrawn) Claims 1, 5, 9-13, 15-26 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11, 15-24, 26, 28, 29, 31, 33, 34 of copending Application No. 16/561953.
Applicant contends: a terminal disclaimer has been submitted.
In view of the terminal disclaimer indicated to be approved by the Office, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 1, 5, 9-13, 15-26 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-54 of copending Application No. 17/274016.
Applicant contends: a terminal disclaimer has been submitted.
In view of the terminal disclaimer indicated to be approved by the Office, the rejection is withdrawn.

EXAMINER'S AMENDMENT
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Fernando Alberdi on 8/25/2022 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

17. (Currently Amended) The method of claim 1, wherein the combined vaccine efficacy against all four dengue serotypes is measured using a 2-sided 95% confidence interval, wherein the lower bound is more than 70%, when measured against placebo in a subject population of at least 5,000 healthy subjects, or at least 10,000 healthy subjects, or at least 15,000 healthy subjects irrespective of serostatus at baseline, wherein said unit dose or said placebo is administered at least twice within less than 6 months, 

19. (Currently Amended) The method of claim 1, having a relative risk for dengue disease with hospitalization which is 1 or less, or 0.8 or less, or 0.6 or less, when measured against placebo in a subject population of at least 1,000 healthy subjects, or at least 5,000 healthy subjects, or at least 10,000 healthy subjects irrespective of serostatus at baseline and in age groups from 4 to 16 years

Reasons for Allowance
8. The following is an examiner’s statement of reasons for allowance: the methods as recited in claims 1, 22 are free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9. Claims 1, 5, 9-13, 15-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648